                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ADAM MESSICK,                                      CASE NO. C19-0499-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    MARCHEX, INC.,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on a notice of settlement (Dkt. No. 11). Within 30
18   days from the issuance of this order, the parties are ORDERED to file a stipulated dismissal. The
19   Clerk is DIRECTED to terminate all pretrial deadlines and CLOSE this case for statistical
20   purposes.
21          DATED this 13th day of August 2019.
22                                                         William M. McCool
                                                           Clerk of Court
23

24                                                         s/Tomas Hernandez
                                                           Deputy Clerk
25

26


     MINUTE ORDER
     C19-0499-JCC
     PAGE - 1
